Citation Nr: 0303883	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for the regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from May 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.


REMAND

The Board considers the current medical evidence as raising 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of a cerebral vascular accident 
as secondary to the service connected hypertension.  The 
Board further finds that this issue is intertwined with the 
issue of entitlement to special monthly compensation by 
reason of the need for the regular aid and attendance of 
another person or on account of being housebound and must be 
adjudicated by the RO prior to consideration of the latter 
issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following:

The RO is requested to adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for the residuals of a 
cerebral vascular accident as secondary 
to the service connected hypertension.  
If the benefit sought is not granted the 
RO should notify the veteran and his 
representative of that decision and of 
his appellate rights.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




